       Case 4:19-cv-00549-DCB Document 68 Filed 02/09/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   ACS International Products LP,                       No. CV-19-00549-TUC-DCB
10                   Plaintiff,                           ORDER
11   v.
12   State Automobile             Mutual   Insurance
     Company,
13
                     Defendant.
14
15          On September 9, 2020, the parties filed a Stipulated Protective Order and attached
16   a form of Order for the Court to grant the stipulation. It, therefore, appeared to the Court
17   that the parties sought the Court’s approval and issuance of the proposed Protective Order.
18   The proposed Protective Order is not, however, specific enough regarding the information
19   it seeks to protect, and the Court denies the stipulation of the parties to issue it. The parties
20   are of course free to enter into any written agreements, without the Court’s involvement.
21   The Stipulation is also procedurally deficient. When specific relief is requested either
22   pursuant to a stipulation or motion, the parties shall prepare a proposed Order as a separate
23   document granting the requested relief. In other words, the proposed Protective Order shall
24   not be included as part of the Stipulation but shall be attached to it. LRCiv. 7.1(b). If the
25   Court grants the Stipulation, it issues the Protective Order.
26          ///
27          ///
28          ///
      Case 4:19-cv-00549-DCB Document 68 Filed 02/09/21 Page 2 of 2



 1         Accordingly,
 2         IT IS ORDERED the Stipulated Protective Order (Doc. 29), which the Court’s
 3   treats as a stipulated request to enter the proposed Protective Order, is DENIED.
 4         Dated this 9th day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
